Motion for an order directing respondents to pay certain sums of money during the pendency of the appeal is in all respects denied. That branch of the motion seeking poor person relief is denied as unnecessary. By statute and court rule the appellant may appeal from a determination of the Family Court upon the original record and six typewritten copies of the brief and appendix with proof of service of one copy (Family Ct. Act, § 1016; CPLR 5526; Rules of the Appellate Division, First Department, part 1, rules V, VI). Concur — Botein, P. J., McNally, Eager, Steuer and Capozzoli, JJ.